February 11, 1993 UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-2060

         ALFONSO SERRANO-PEREZ AND LUZ DE DIEGO-R OS,

                   Plaintiffs, Appellants,

                              v.

  FMC CORPORATION, MONSANTO COMPANY, AND ICI AMERICAS, INC.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]
                                                     

                                         

                            Before

                     Breyer, Chief Judge,
                                        
               Campbell, Senior Circuit Judge,
                                             
              and Bownes, Senior Circuit Judge.
                                              

                                         

   Raymond  Rivera-Esteves, with whom  Juan A. Hernandez-Rivera
                                                               
was on brief, for appellants.
   Jorge Luis-Cordova,  with whom Rivera, Tulla & Ferrer was on
                                                        
brief, for ICI Americas, Inc., appellee.

                                         

                      February 11, 1993
                                         

          BOWNES,   Senior   Circuit   Judge.     Plaintiffs-
                                            

appellants  raise two  issues  on appeal:    (1) whether  the

district   court  properly   granted  summary   judgment  for

defendant-appellee because  of lack of evidence of causation;

and  (2) whether the district court  abused its discretion in

denying plaintiffs' motion for reconsideration of the summary

judgment.  We affirm the district court on both issues.

                              I.

                THE DISTRICT COURT PROCEEDINGS
                                              

          On November 14,  1990, the  plaintiffs, father  and

mother of Carlos Serrano de Diego, filed  a complaint against

defendant-appellee, ICI  Americas, Inc., ("ICI")  and others.

There  has been no  appeal as to  the other  defendants.  The

complaint states that  it is "based on negligence  in failure

to adequately  warn and strict  liability."  It  alleges that

plaintiffs'  son, Carlos, was a farm worker for ten years and

as such  was required  to come  into contact  with "chemicals

and/or agricultural products" manufactured by the defendants.

The complaint  states that the  chemicals and/or agricultural

products  with  which Carlos  Serrano  came  in contact  "are

unknown  at  this time."   The  complaint  alleges that  as a

result  of   coming  in   contact  with  the   chemicals  and

agricultural  products  manufactured  by  defendants,  Carlos

Serrano developed "an aplastic  anemia that culminated in his

                             -2-

death"  on January 4, 1990.  Damages of three million dollars

were sought.

          In its  answer, ICI admitted  that it  manufactures

and   sells  agricultural  chemical  products  and  conducted

business in Puerto  Rico.  It specified  that it manufactured

and sold agricultural products under the trade name Gramaxone

from 1985 to 1987.  

          On August 2, 1991,  the district court ordered that

discovery  be concluded by December 31, 1991.  A deadline was

set for the disclosure of expert witnesses.  On September 26,

1991,  all  parties  brought  a joint  motion  requesting  an

extension of  the discovery cut-off  date to March  31, 1992.

The  court  responded  in  October  of  1991  by  granting  a

discovery extension to February  5, 1992.  Trial was  set for

May 11, 1992.

          On  April 28, 1992,  the court  granted defendants'

motions for summary judgment.   On May 13 plaintiffs  filed a

motion for  reconsideration of  the summary judgment;  it was

denied on August 4, 1992.

                             II.

                       SUMMARY JUDGMENT
                                       

          We  review a summary judgment de novo.  We read the
                                               

record and all reasonable inferences to be drawn therefrom in

the light  most  favorable to  the  non-moving party.    E.H.
                                                             

Ashley  & Co. v. Wells  Fargo Alarm Services,  907 F.2d 1274,
                                            

                             -3-

1277 (1st Cir. 1990).   Summary judgment is mandated  "if the

pleadings,  depositions,  answers  to   interrogatories,  and

admissions  on file,  together with  the affidavits,  if any,

show that  there is no genuine issue  as to any material fact

and  that the  moving party  is entitled  to a judgment  as a

matter of law."  Fed. R. Civ.  P. 56(c).  "[S]ummary judgment

will  not lie  if  the  dispute  about  a  material  fact  is

'genuine,' that is, if the evidence is such that a reasonable

jury  could  return  a  verdict  for  the  nonmoving  party."

Anderson v. Liberty  Lobby, Inc., 477  U.S. 242, 248  (1986).
                                

Under Rule 56(e):

          . . .  When a motion for summary judgment
          is made and supported as provided in this
          rule, an adverse party  may not rest upon
          the  mere allegations  or denials  of the
          adverse party's pleading, but the adverse
          party's  response,  by  affidavits or  as
          otherwise provided in this rule, must set
          forth specific facts  showing that  there
          is  a genuine  issue for  trial.   If the
          adverse  party  does   not  so   respond,
          summary  judgment, if  appropriate, shall
          be entered against the adverse party.

"The  mere existence of a scintilla of evidence in support of

the plaintiff's position will  be insufficient; there must be

evidence  on which  the jury  could reasonably  find  for the

plaintiff."  Anderson, 477 U.S. at 252.
                     

          . . .  In our view, the plain language of
          Rule 56(e) mandates the entry  of summary
          judgment,   after   adequate   time   for
          discovery  and  upon  motion,  against  a
          party   who  fails  to   make  a  showing
          sufficient to establish the  existence of
          an  element  essential  to  that  party's

                             -4-

          case, and on  which that party will  bear
          the burden of proof at trial.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
                        

          In  its opinion and order granting summary judgment

for the defendants the  court noted that defendants presented

the  testimony of  six  expert witnesses  to the  effect that

there  was no  causal connection  between any  of defendants'

pesticides and aplastic  anemia.   Defendants also  submitted

medical  literature to  the court  showing that there  was no

causal   link   between  aplastic   anemia   and  defendants'

pesticides.   The court further found that plaintiffs had not

presented  any expert  testimony indicating  that defendants'

pesticides caused aplastic anemia.

          We  have scoured  the record  thoroughly, including

statements  in  Carlos Serrano's  hospital records  that were

excluded  by the district court,  and have found nothing that

would  engender a genuine issue of material fact.1  There was

no  expert  testimony   or  medical  literature   offered  by

plaintiffs  tending   to  establish  a  causal  link  between

defendants'  pesticides and aplastic anemia.  It is true that

the  excluded  hospital  records  indicated  a  link  between

pesticides and Carlos  Serrano's illness.   But there was  no

evidence  that  any of  the  pesticides  manufactured by  the

                    

1  We  do  not intimate  that  the  district  court erred  in
excluding  the portions  of the  hospital records  offered in
evidence.

                             -5-

defendants could have  caused aplastic anemia.   More to  the

point,  there   was   no  evidence   offered  by   plaintiffs

implicating  Gramaxone, which  was  manufactured by  the sole

remaining  defendant -  ICI Americas, Inc.  - as  a causative

agent of aplastic  anemia.  The district  court concluded its

summary judgment order as follows:

               Plaintiffs in this case have offered
          no evidence, no  expert testimony, and no
          epidemiological  data  that  would  prove
          that   defendants'   insecticides  caused
          Serrano's aplastic anemia.  Nor have they
          submitted   evidence   that   defendants'
          insecticides can cause aplastic anemia at
          all.  Plaintiffs have failed to set forth
          any  specific facts  that show  a genuine
          triable  issue as  to  the  causation  of
          Serrano's illness.

          After reviewing  the record carefully in  the light

most  favorable to plaintiffs-appellants,  we are constrained

to agree.  The summary judgment is affirmed.

                             III.

             DENIAL OF MOTION FOR RECONSIDERATION
                                                 

          In denying plaintiffs'  motion for  reconsideration

of the summary judgment, the district court stated:

               On April 28, 1992, the Court granted
          defendants' motions  for summary judgment
          on the grounds that plaintiffs had failed
          to  present   evidence  that  defendants'
          insecticides   caused    the   decedent's
          aplastic  anemia.    Plaintiffs  now move
          for reconsideration on  the grounds  that
          they  have obtained  the  services of  an
          expert who has stated that there may be a
          link  between  defendants'  products  and
          aplastic anemia.

                             -6-

               This  case  was  filed  in  November
          1990.    In  October of  1991,  the Court
          granted  the  parties  until February  5,
          1992   to   conclude   discovery.     The
          defendants  point   out,  and  plaintiffs
          admit as much in  their motion, that they
          were  not  noticed of  this  expert until
          April  24,  1992,  more than  two  months
          after the discovery deadline.   Discovery
          deadlines  are  necessary for  the proper
          management  of cases.   See  Thibeault v.
                                                   
          Square D Co., 960  F.2d 239, 247 n.7 (1st
                      
          Cir. 1992).   Because plaintiffs'  expert
          was secured after the discovery deadline,
          the Court denies the motion to reconsider
                    denies
          based on their expert's testimony.

On appeal,  plaintiffs claim  that the district  court abused

its discretion in denying their motion.  We disagree.  

          The  district  courts   are  necessarily   afforded

substantial   discretion   in    ruling   on   motions    for

reconsideration.   See  Mackin v.  City of  Boston, 969  F.2d
                                                  

1273, 1279  (1st Cir. 1992),  cert. denied, 61  U.S.L.W. 3314
                                          

(1993); Weinberger v. Great  Northern Nekoosa Corp., 925 F.2d
                                                   

518, 528 (1st  Cir. 1991); see also  Appeal of Sun Pipe  Line
                                                             

Co., 831 F.2d 22, 25 (1st Cir. 1987), cert. denied, 486  U.S.
                                                  

1055 (1988).   Substantial discretion, though,  does not mean

unbridled discretion and a  district court's decision to deny

a  motion to  reconsider its  judgment will  be reviewed  for

abuse  of discretion.  United States v. Roberts, 978 F.2d 17,
                                               

20-21,  (1st Cir.  1992); Weinberger,  925 F.2d  at 528;  Sun
                                                             

Pipe, 831  F.2d at  25.   In  Roberts  we reiterated  how  we
                                     

determine whether there has been an abuse of discretion.

                             -7-

               In making discretionary judgments, a
          district court abuses its discretion when
          a    relevant    factor   deserving    of
          significant weight is overlooked, or when
          an    improper    factor   is    accorded
          significant  weight,  or  when the  court
          considers the appropriate mix of factors,
          but commits a  palpable error of judgment
          in  calibrating  the  decisional  scales.
          See  Independent Oil and Chem. Workers of
                                                   
          Quincy,  Inc. v.  Procter  & Gamble  Mfg.
                                                   
          Co., 864  F.2d 927, 929  (1st Cir. 1988);
             
          In re  San Juan  Dupont Plaza  Hotel Fire
                                                   
          Litig.,  859 F.2d  1007,  1019 (1st  Cir.
               
          1988);  United  States  v. Hastings,  847
                                             
          F.2d 920, 924  (1st Cir.), cert.  denied,
                                                  
          488 U.S.  925, 109 S. Ct. 308, 102 L. Ed.
          2d 327 (1988).

United States v. Roberts, 978 F.2d at 21.
                        

          The  broad  measure of  discretion  enjoyed  by the

district courts in managing the litigation before it includes

the control of pre-trial discovery.  Mark v. Great Atlantic &
                                                             

Pacific Tea Co., Inc., 871 F.2d 179, 186  (1st Cir. 1989); In
                                                             

re  Recticel Foam Co., 859  F.2d 1000, 1006  (1st Cir. 1988),
                     

(district  judge  is  in   unique  position  to  balance  all

potentially conflicting interests among the litigants and its

decisions  on   the  scope  of  the   discovery  process  are

ordinarily left to the judge's informed judgment). 

          The use  of discovery closure  dates and  deadlines

for  disclosure of  the identities  of experts  are important

tools for  case management.  Their use, including the setting

of  specific   deadlines,  is  not  only   within  the  sound

discretion of the district court, but has been strongly urged

                             -8-

by us.  In Thibeault v. Square  D Co., 960 F.2d 239, 247  n.7
                                     

(1st Cir. 1992), we stated: 

          .  .  .    [W]e urge,  in  the  strongest
          possible terms, that district courts (as,
          indeed, is most  frequently done in  this
          circuit)   set  pretrial   deadlines  for
          disclosing the identities of experts.  In
          the  same vein,  we heartily  endorse the
          utilization  of discovery  closure dates,
          available under Fed.R.Civ.P. 16(b)(3), as
          a case  management tool.  After  all, the
          adversarial   cast   of  our   system  of
          justice,  combined with  the increasingly
          complex  and  unwieldy  nature of  modern
          litigation  practice, frequently  require
          that trial courts provide strong guidance
          to counsel and assume hands-on control of
          the discovery process.

          Plaintiffs  have advanced three related reasons for

their  failure to comply  with the discovery  deadline.  They

argue first  that defendant  made it  difficult  for them  to

determine     the     chemical     ingredients     in     its

pesticide Gramaxone.      This  difficulty   was  compounded,

plaintiffs claim,  by the  court's pretrial  protective order

that  precluded the use of  an expert by  plaintiffs that was

associated with  the manufacturing  of pesticides.2   Both of

these factors,  according  to plaintiffs,  combined  to  make

obtaining an expert a difficult and slow process.  Plaintiffs

assert  that  the court  was informed  of  this problem  at a

                    

2 The  protective  order  was  issued to  protect  the  trade
secrets  pertaining   to  some  of   the  other   defendants'
pesticides, but did not pertain to ICI.

                             -9-

pretrial  conference on  February 20, 1992.   This  was after

discovery had closed.

          Plaintiffs eventually  obtained the services  of an

expert,   Dr.  Padovani,   a  university  professor   at  the

University  of Puerto Rico, Magaguez Campus.  It is not clear

from plaintiffs'  motion for reconsideration when  the expert

was retained, but it can be fairly inferred that it was after

the discovery closure date of February 5, 1992.  According to

plaintiffs' motion for reconsideration:

               As a result  of extensive  research,
          Dr. Padovani was also of the opinion that
          Paraquat exposure had led to the onset of
          aplastic  anemia.   In  support  of  that
          opinion,    plaintiffs    submitted    to
          defendant    ICI    fruits    of    their
          investigation which  established a causal
          link   and    consisted   of   scientific
          publications       entitled      Paraquat
                                                   
          Intoxication   and   Isolated    Aplastic
                                                   
          Anemia,  and   Isolated  Aplastic  Anemia
                                                   
          After Paraquat Poisoning.3
                                  

          This information  was disclosed to  defense counsel

on April 24,  1992, more  than two months  after the  cut-off

date for pretrial discovery.

          Plaintiffs'  reasons   for  failure  to   meet  the

discovery  schedule fell  far short  of showing  an  abuse of

discretion by the district court.  The deadlines imposed gave

plaintiffs  more than a year from the filing of the complaint

to obtain the  services of  an expert witness.   Counsel  for

                    

3  Paraquat  is one  of  the  ingredients  in Gramaxone,  the
pesticide manufactured by defendant, ICI Americas, Inc.

                             -10-

plaintiffs  knew  or  should  have  known  at  the  time  the

complaint   was  drawn  that   only  expert  testimony  could

establish  a causal  link  between defendant's  pesticide and

Carlos   Serrano's  illness  and  death.    Some  preliminary

spadework  should have  been  done before  the complaint  was

filed.     We  do  not  think   the  discovery  schedule  was

unreasonably short.

          In a pretrial order issued February 20, 1992, which

plaintiffs  signed,  the  court  listed  as  an  "uncontested

material  fact" that  the  plaintiffs had  not proffered  any

competent  expert   testimony  showing   that   any  of   the

defendants' products, to which  exposure was alleged,  caused

the  aplastic anemia.  By  this time, trial  had already been

set  for March 11, 1992.   Defendants and  the district court

were noticed of plaintiffs'  proposed expert witness on April

24,  1992 two months  after the  discovery deadline  and less

than one month prior to the start of the trial.

          Were we  to find that the district court abused its

discretion  in  denying  the motion  for  reconsideration, we

would  be   flouting  our   own  precedent,   abdicating  our

supervisory responsibility,  and turning over the  control of

discovery  to the lawyers.  The district court's order on the
                            The district court's order on the
                                                             

motion for reconsideration is affirmed.
                                      

          Costs on appeal are awarded to appellee.
                                                 

                             -11-